UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 1, 2014 DEBT RESOLVE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-33110 33-0889197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite S-223 White Plains, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (914) 949-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective April 1, 2014, the Company announced that William M. Mooney, Jr. has been appointed Chairman the Board of Directors. Mr. Mooney has been a Director since the Company’s inception in 2003. James G. Brakke, the Chairman through March 31, 2014, will remain on the Board of Directors as an independent Director. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEBT RESOLVE, INC. Date: April 1, 2014 By: /s/ Stanley E. Freimuth Stanley E. Freimuth Director and Chief Executive Officer 3
